DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the contact hole defined in the first (horizontal top) surface of the via pattern and spaced apart from the second (inclined side) surface in claims 1, 15, and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2014/0124751).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060815) in view of Choi et al. (US 2014/0124751).
In reference to claim 1, Sato (US 2015/0060815), hereafter “Sato,” discloses an organic light emitting display device, with reference to Figure 3, comprising: a substrate 10; a via pattern 13 disposed on the substrate, the via pattern including a first surface parallel to a top surface of the substrate and a second surface 20a located at both sides of the first surface, the second surface being inclined with respect to the top surface of the substrate at a predetermined angle; a first electrode 32 disposed on the first and second surfaces of the via pattern, the first electrode including an inclined portion overlapping with the second surface of the via pattern, with an end portion of the inclined portion being toward the substrate, paragraphs 54 and 55; a light emitting layer 33 disposed on the first electrode; a second electrode 34 disposed on the light emitting layer, paragraph 49; and a black matrix BM located on the second electrode, paragraph 67, wherein the first surface is positioned between the second surface.
Sato does not disclose a contact hole is defined in the first surface of the via pattern and is spaced apart from the second surface.
Choi et al. (US 2014/0124751), hereafter “Choi,” discloses a display device including teaching a contact hole, 181 in Figure 3, is defined in the first surface of the via pattern 180a and spaced apart from the second surface, paragraphs 50 and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a contact hole to be defined in the first surface of the via pattern and spaced apart from the second surface. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact hole location for another.
In reference to claim 2, Sato discloses the predetermined angle is set such that an external light reflected from the inclined portion is incident on the black matrix, there inherently being an external light path that results in reflection on the black matrix.
In reference to claim 3, Sato discloses the predetermined angle is an acute angle, paragraph 55 and Figure 3.
In reference to claim 4, Sato discloses the via pattern further includes a third surface located opposite to the first surface, and a length of the first surface is shorter than a length of the third surface, Figure 3.
In reference to claim 5, Sato discloses a cross-sectional shape of the via pattern is a trapezoidal shape.
In reference to claim 11, Sato discloses a color filter layer 48 overlapping with the light emitting layer, the color filter layer disposed on the second electrode, paragraph 67.
In reference to claim 12, Sato discloses the light emitting layer emits a white light., paragraph 60.
In reference to claim 13, Sato discloses the first electrode includes a reflective electrode, paragraph 51, and the second electrode includes a transparent electrode, paragraph 64.
In reference to claim 15, Sato discloses a method of manufacturing an organic light emitting display device, with reference to Figure 3, the method comprising: preparing a substrate 10; forming a via pattern 13 on the substrate to include a first surface parallel to a top surface of the substrate and a second surface 20a located at both sides of the first surface, the second surface being inclined with respect to the top surface of the substrate at a predetermined angle; forming a first electrode 32 overlapped with the second surface, the first electrode disposed on the first and second surfaces of the via pattern and including an inclined portion, with an end portion of the inclined portion being toward the substrate, paragraphs 54 and 55; forming a light emitting layer 33 on the first electrode; forming a second electrode 34 on the light emitting layer, paragraph 49; and forming a black matrix BM on the second electrode, paragraph 67, wherein the first surface is positioned between the second surface.
Sato does not disclose a contact hole is defined in the first surface of the via pattern and is spaced apart from the second surface.
Choi discloses a display device including teaching a contact hole, 181 in Figure 3, is defined in the first surface of the via pattern 180a and spaced apart from the second surface, paragraphs 50 and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a contact hole to be defined in the first surface of the via pattern and spaced apart from the second surface. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact hole location for another.
In reference to claim 16, Sato discloses the predetermined angle is set such that an external light reflected from the inclined portion is incident on the black matrix, there inherently being an external light path that results in reflection on the black matrix.
In reference to claim 19, Sato discloses forming a protecting layer 11f on the substrate after the preparing of the substrate, paragraph 43.

Claims 10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060815) in view of Choi et al. (US 2014/0124751) and Suh (US 2011/0031500).
In reference to claim 10, Sato does not disclose the black matrix does not overlap with the first electrode.
Suh (US 2011/0031500), hereafter “Suh,” discloses a display device including teaching a black matrix, 260 in Figure 3, that does not overlap with the first electrode 210, paragraph 59. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the black matrix to no overlap with the first electrode. One would have been motivated to do so in order to form the black matrix in a non-light emitting area so as not to block light emitted from the pixel, paragraph 59.
In reference to claim 21, Sato discloses an organic light emitting display device, with reference to Figure 3, comprising: a substrate 10; a first electrode 32 disposed on the substrate and including a horizontal top surface in parallel with a top surface of the substrate, and two inclined side surfaces respectively located at two opposite sides of the horizontal top surface of the first electrode, each of the two inclined side surfaces being inclined with respect to the top surface of the substrate at a predetermined angle and extending from the horizontal top surface of the first electrode with an end portion toward the substrate, paragraphs 54 and 55; a light emitting layer 33 disposed on the first electrode; a second electrode 34 disposed on the light emitting layer, paragraph 49; and a black matrix BM located on the second electrode, paragraph 67, wherein the horizontal top surface is positioned between the two inclined side surfaces.
Sato does not disclose the black matrix not overlapped with the first electrode or wherein a contact hole overlaps the horizontal top surface of the first electrode and is spaced apart from the two inclined side surfaces.
Suh discloses a display device including teaching a black matrix, 260 in Figure 3, that does not overlap with the first electrode 210, paragraph 59. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the black matrix to no overlap with the first electrode. One would have been motivated to do so in order to form the black matrix in a non-light emitting area so as not to block light emitted from the pixel, paragraph 59.
Choi discloses a display device including teaching a contact hole, 181 in Figure 3, overlapping a horizontal top surface of a first electrode 710 and spaced apart from two inclined side surfaces, paragraphs 50 and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a contact hole to overlap the horizontal top surface of the first electrode and be spaced apart from the two inclined side surfaces. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one contact hole location for another.
In reference to claim 22, Sato discloses the predetermined angle is set such that an external light reflected from each of the two inclined side surfaces of the first electrode is incident on the black matrix, there inherently being an external light path that results in reflection on the black matrix.

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060815) in view Choi et al. (US 2014/0124751) as applied to claims 1 and 15 above and further in view of Kudo et al. (US 2015/0188091).
In reference to claim 6, Sato discloses a first pixel defining layer 14 disposed on the first electrode, wherein the first pixel defining layer includes a first opening which is exposing a first part of the first electrode, paragraphs 56 and 57. 
Sato does not disclose the first pixel defining layer absorbs an external light.
Kudo et al. (US 2015/0188091), hereafter “Kudo,” discloses a display device including teaching a first pixel defining layer, 54 in Figure 4, absorbs an external light, paragraphs 136 and 137. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first pixel defining layer to absorb an external light. One would have been motivated to do so in order to improve the contrast of the display, paragraph 137.
In reference to claim 7, Kudo discloses a second pixel defining layer, 53 in Figure 4, interposed between the first pixel defining layer 54 and the second electrode 22 such that the first pixel defining layer is spaced apart from the second electrode, wherein the second pixel defining layer includes a second opening which is exposing a second part of the first electrode, and the second pixel defining layer transmits the external light, paragraphs 136 and 137.
In reference to claim 17, Sato discloses forming a first pixel defining layer 14 on the first electrode to include a first opening which is exposing a part of the first electrode, paragraphs 56 and 57. 
Sato does not disclose forming a second pixel defining layer on the first pixel defining layer to include a second opening which is overlapping with the first opening after the forming of the first electrode.
Kudo discloses a display device including teaching forming a second pixel defining layer, 53 in Figure 4, on the first pixel defining layer 54 to include a second opening which is overlapping with the first opening after the forming of the first electrode, paragraphs 136 and 137. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a second pixel defining layer on the first pixel defining layer to include a second opening which is overlapping with the first opening after the forming of the first electrode. One would have been motivated to do so in order to provide a pixel defining structure that improves the contrast of the display, paragraph 137.

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060815) in view of Choi et al. (US 2014/0124751) and Kudo et al. (US 2015/0188091) as applied to claims 7 and 17 above and further in view of Jun et al. (US 2009/0039773).
In reference to claim 8, Sato in view of Kudo does not disclose a width of the second opening is smaller than a width of the first opening.
Jun et al. (US 2009/0039773), hereafter ‘Jun,” discloses a display device including teaching a second pixel defining layer, 151 in Figure 2, including a second opening smaller than a width of a first opening in a first pixel defining layer 130, paragraphs 46 and 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the second opening to be smaller than a width of the first opening. One would have been motivated to do so in order to form the second pixel defining layer concurrently with a spacer, which is made possible by the device topography, paragraph 63.
In reference to claim 9, Jun discloses the second pixel defining layer overlaps with at least a part of the inclined portion of the first electrode, Figure 2, 
The predetermined angle is set such that the external light reflected from the inclined portion is incident on the black matrix is taught by Sato as addressed above. The combination of Sato and Jun naturally results in the light going through the second pixel defining layer. 
In reference to claim 18, Kudo discloses the first pixel defining layer 54 absorbs an external light and the second pixel defining layer 53 transmits the external light, paragraphs 136 and 137.
Kudo does not disclose a width of the second opening is smaller than a width of the first opening.
Jun discloses a display device including teaching a second pixel defining layer, 151 in Figure 2, including a second opening smaller than a width of a first opening in a first pixel defining layer 130, paragraphs 46 and 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the second opening to be smaller than a width of the first opening. One would have been motivated to do so in order to form the second pixel defining layer concurrently with a spacer, which is made possible by the device topography, paragraph 63.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0060815) in view of Choi et al. (US 2014/0124751) as applied to claims 1 and 15 above and further in view of Jeong et al. (US 2005/0285100).
In reference to claim 14, Sato discloses a protecting layer 11f disposed between the substrate and the via pattern, paragraph 43.
Sato does not disclose the protecting layer including an inorganic insulation material.
	Jeong et al. (US 2005/0285100) discloses a display device including teaching a protecting layer, 260 in Figure 2, disposed between the substrate and a via pattern, the protecting layer including an inorganic insulation material, paragraph 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the protecting layer including an inorganic insulation material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 20, Sato does not disclose forming a contact hole on the protecting layer prior to the forming of the via pattern.
Jeong discloses forming a contact hole, 262 in Figure 2, on the protecting layer 260 prior to the forming of the via pattern 270, paragraphs 26 and 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a contact hole on the protecting layer prior to the forming of the via pattern. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one order of process steps for another. Moreover, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP 2144.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897